Title: To George Washington from George Clinton, 25 June 1779
From: Clinton, George
To: Washington, George


        
          Dear Sir,
          Pokeepsie [N.Y.] 25: June 1779
        
        I am much obliged to your Excellency for your Letter of Yesterday inclosg Spencer’s Relation of our Sucesses to the Southward—I now transmit a Copy of a Letter that I have this Moment recd from Colo. Drake who has unfortunately had two of his Pickets surprized by the Enemy—the one of them entirely cut off. I fear from the Tenor of Colo. Drake’s Letter that this will so dispirit the Militia as to occasion them to retire farther back into the Country and of Course leave it open to the uninterrupted Ravages of the Enemy & enable them to draw from us large Supplies.
        The repeated Misfortune we have experienced from the Inattention of our Guards have not yet taught the Militia to be sufficiently vigilant and careful to be intrusted with the Charge of our advanced Posts and I dread the worst of Consequences in that Quarter unless we can have a few Companies of well disciplined Troops under an Active Officer to give Countenance to the Militia and keep them together—As soon as I can get a letter thro’ the present Hurry of Business I shall do myself the Pleasure of waiting upon your Excellency at Windsor and am &.
      